UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 FILED BY THE REGISTRANT ¨ FILED BY A PARTY OTHER THAN THE REGISTRANT x Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ý Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 ALCO STORES, INC. (Name of Registrant as Specified In Its Charter) MILWAUKEE PRIVATE WEALTH MANAGEMENT, INC. VI CAPITAL FUND, LP VI CAPITAL MANAGEMENT, LLC DAVID W. POINTER CHARLES M. GILLMAN WILLIAM L. LECHTNER JOHN M. CLIMACO DILIP SINGH JEFFREY GEYGAN STANLEY B. LATACHA MARK D. STOLPER ROBERT J. SARLLS (Name of Person(s) Filing Proxy Statement, if other than the Registrant) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): x No fee required. ¨ Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: In the near future, the participants in this filing (“Concerned ALCO Stockholders”) intend to make a presentation to Institutional Shareholder Services with respect to their solicitation of proxies in connection with the ALCO Stores, Inc. 2014 Annual Meeting of Stockholders. A copy of the presentation is attached hereto as Exhibit 1. Concerned ALCO Stockholders has previously filed its definitive proxy statement on Schedule 14A with the Securities Exchange Commission on July 2, 2014. Exhibit 1
